Citation Nr: 1542332	
Decision Date: 09/30/15    Archive Date: 10/05/15

DOCKET NO.  14-13 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for patellofemoral syndrome with medial femoral tibial degenerative changes of the right knee.

2.  Entitlement to service connection for patellofemoral syndrome with medial femoral tibial degenerative changes of the left knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

N. Sonia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1998 to May 2002 and from January 2003 to March 2012.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The Veteran appeared at a Travel Board hearing with the undersigned in April 2015.  A transcript is of record.

The Board has viewed all documents within the Virtual VA paperless claims processing system and the Veterans Benefits Management System to ensure a total review of the evidence. 


FINDING OF FACT

Resolving all reasonable doubt in favor of the Veteran, his bilateral knee pain began in service and has been continuous since service separation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for patellofemoral syndrome with medial femoral tibial degenerative changes of the right knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for patellofemoral syndrome with medial femoral tibial degenerative changes of the left knee have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a)(2014).  "To establish a right to compensation for a present disability, a Veteran must show: '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Furthermore, service connection can be established through application of statutory presumptions, including for chronic diseases (such as arthritis) when manifested to a compensable degree within a year of separation from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Under 38 C.F.R. § 3.303(b), if a chronic disease is shown in service, subsequent manifestations of the same chronic disease at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service (or during the presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative route to service connection only for the specific chronic diseases listed in of 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A.  § 5107; 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The Veteran contends that his current bilateral knee symptomatology is due to repeatedly kneeling and crawling under aircraft while maintaining drop tanks of F-18's.  As he further explained in his VA knee examination, the Veteran began noticing knee pain when he resumed living in a colder climate after separation from service.  Specifically, the Veteran indicated that his bilateral knee pain and instability manifested within one year of discharge and continued since that time.  The Veteran repeated these contentions at his Board hearing in April 2015.

The Veteran's DD-214 reflects that his military occupational specialty was an F/A system organizational initial maintenance technician.  

Service treatment records do not contain reports of bilateral knee pain.  For example, the Veteran specifically denied knee problems and swollen joints on the January 2012 Report of Medical History.  The Veteran's lower extremities were also found to be clinically normal at discharge.

However, the Veteran filed these claims immediately after his discharge from service.  The post-service VA treatment records reflect his report of bilateral knee pain in May 2012, just two months after separation, with notation of right knee strain and left knee bone spur as the Veteran described swelling that kept "shifting" between his right and left knee.   At his hearing, the Veteran reported further pain and popping since separation, but indicated only general VA treatment for such symptoms.

The Veteran was also provided a VA examination in April 2013.  X-rays showed early medial femoral tibial compartment degenerative changes bilaterally.  The examiner specifically concluded that degenerative or traumatic arthritis was documented in both knees by imaging studies.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that his symptoms of bilateral knee pain began in service and have been continuous since service separation.

The Veteran's testimony regarding chronic knee pain since moving to an area of cold weather is supported by VA treatment records as well as the confirmation of arthritis by x-ray at the April 2013 VA examination, just a year and a few weeks after separation from service.  Indeed, the Veteran's report of crawling under jets as a mechanic is consistent with his military occupational specialty.  In other words, the Board recognizes that degenerative arthritis of the knees was not identified until April 2013, approximately one year and one month after separation from service.  As such, arthritis of the knees did not actually manifest in service or to a compensable degree within one year of service separation.  See 38 C.F.R. § 3.309(a).  However, as discussed above, and resolving all reasonable doubt in favor of the Veteran, his symptoms of arthritis began in service and have been continuous since separation.  

Accordingly, the Board finds that under 38 C.F.R. § 3.303(b) service connection for patellofemoral syndrome with medial femoral tibial degenerative changes of the right and left knees may be presumed as having been incurred during service, and entitlement to service connection for both issues is granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309.




Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 2107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); Dingess/Harman v. Nicholson, 19 Vet.  App. 473 (2006).  In this case, the Board is granting in full the benefit sought on appeal.  Consequently, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  


ORDER

Entitlement to service connection for patellofemoral syndrome with medial femoral tibial degenerative changes of the right knee is granted.

Entitlement to service connection for patellofemoral syndrome with medial femoral tibial degenerative changes of the left knee is granted.



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


